Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 24, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00652-CR

                  MONZELLE LAVAN STEPTOE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 58852

                          MEMORANDUM OPINION

      Appellant Monzelle Lavan Steptoe has attempted to appeal the trial court’s
order signed July 29, 2019, denying appellant’s request for the appointment of
counsel to pursue post-conviction relief under article 64.01 of the Texas Code of
Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 64.01(c). On August 28,
2019, the State filed a motion to dismiss the appeal contending the trial court’s order
denying the appointment of counsel is not an appealable order.
      The trial court’s denial of a request for the appointment of counsel to pursue
post-conviction relief under article 64.01 of the Texas Code of Criminal Procedure
is not an immediately appealable order. See Gutierrez v. State, 307 S.W.3d 318, 323
(Tex. Crim. App. 2010) (appeal from an order denying appellant’s request for
appointment of counsel under article 64.01(c) is “premature” because “a motion for
appointed counsel is a preliminary matter that precedes the initiation of Chapter 64
proceedings”).

      Accordingly, the State’s motion to dismiss is granted and the appeal is ordered
dismissed for lack of jurisdiction.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2